Case 1:19-cv-03570-TSC Document 27-2 Filed 06/29/20 Page 1 of 2

WESLEY I. PURKEY,

WILLIAM P. BARR, et al,

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Plaintiff,

v. Civil No. 19-03570 (TSC)

Defendants.

Declaration of T.J. Watson

I, T.J. Watson, declare the following:

1.

I am currently employed by the Bureau of Prisons (BOP) as the Complex Warden
at the Federal Correctional Complex located in Terre Haute, Indiana (FCC Terre
Haute), a position I have held since November 11, 2018. I have been employed
by the BOP in areas of increasing responsibility since 1995.

The statements I make hereinafter are made on the basis of my review of the official
files and records of the BOP, my own personal knowledge, or on the basis of
information acquired by me through the performance of my official duties.

Inmate Wesley Purkey, in the Special Confinement Unit, is seen regularly by
medical personnel, including a treating physician.

Attorneys representing Purkey have requested that he undergo several medical
tests, including: an MRI with and without contrast; two types of PET scans; an
EEG; a variety of blood tests; a lumbar puncture and cerebrospinal fluid assays;
and a DTI scan.

Purkey’s treating physician has reviewed Purkey’s records and does not believe the

tests mentioned above are medically necessary or clinically indicated.
Case 1:19-cv-03570-TSC Document 27-2 Filed 06/29/20 Page 2 of 2

6. The Bureau of Prisons will not pay for unnecessary medical tests, that is, tests that

are not clinically indicated by Purkey’s treating medical professionals.

I declare under penalty of perjury that the foregoing is true and correct.

i iq 73 =e 7
Executed on Lie 222 pe li
T.J.Watson

Federal Bureau of Prisons
